Exhibit 10.2





September 28, 2004







Mr. Fred Cromer
Chief Financial Officer
ExpressJet Airlines, Inc.
1600 Smith Ave
Houston, TX 77002


Third Amendment to the Capacity Purchase Agreement


Gentlemen:



As you are aware, Continental Airlines, Inc. (“Continental”) and ExpressJet
Airlines, Inc. (“Contractor”), are each parties to an Amended and Restated
Capacity Purchase Agreement dated as of April 17, 2002, as amended by the first
and second amendments thereto, dated March 27, 2003 and December 9, 2003,
respectively (as so amended, the “CPA”).



Continental and Contractor each desire to amend the CPA as follows, such
amendments to be effective as of the date hereof:



1.         Article 1 of the CPA is hereby amended to delete the definition of
“Flight Hour Agreement” and replacing it with the following:



Flight Hour Agreement – means that certain Amended and Restated AE3007A Series
Engine Fleet Hour Agreement, dated as of September 28, 2004, between Allison
Engine Company, Inc., doing business as Rolls-Royce Allison, and XJT.



2.         Subsection 2.02(e) of the CPA is hereby amended by deleting such
subsection and replacing it with the following:



(e)       “Financial Arrangements.  In connection with the withdrawal of any
Covered Aircraft from the capacity purchase provisions of this Agreement
pursuant to this Section 2.02, (i) Continental shall be responsible for all
reasonable and necessary direct out-of-pocket costs incurred by Contractor as a
result of such withdrawal, including without limitation the reasonable costs of
terminating facility leases and/or employees and disposing of Excess Inventory
caused by such withdrawal and any increased charges per scheduled block hour for
Covered Aircraft under Section 5.4.3 of the Flight Hour Agreement precipitated
by the return of any Covered Aircraft to Continental, but excluding any lost
profits and any other indirect costs; provided that Contractor shall use its
reasonable good faith efforts to mitigate any such costs; (ii) Continental shall
meet

--------------------------------------------------------------------------------


and confer with Contractor regarding the impact of the withdrawal on
Contractor’s cash flow, and shall negotiate in good faith regarding the
provision by Continental of a credit facility for Contractor, if needed by
Contractor as a result of such withdrawal, for a term not to exceed two years, a
size not to exceed $75 million in the aggregate and at an interest rate equal to
LIBOR plus 200 basis points; provided, that Continental has no obligation to
provide such credit facility; (iii) for each such withdrawn aircraft being
retained by Contractor, Contractor shall calculate a maintenance reimbursement
equal to the product of (x) Contractor’s average cost of a heavy maintenance
visit for such aircraft type during the previous six months and (y) a fraction,
the numerator of which is the number of hours remaining until the next heavy
maintenance visit for such aircraft minus ½ of the total number of hours
allowable between heavy maintenance visits for such aircraft, and the
denominator of which is the total number of hours allowable between heavy
maintenance visits for such aircraft, and at the time of such withdrawal (I)
Continental shall pay Contractor an amount equal to such maintenance
reimbursement, if the numerator of such fraction is less than zero, (II)
Contractor shall pay Continental an amount equal to such maintenance
reimbursement, if the numerator of such fraction is greater than zero, and (III)
there shall be no maintenance reimbursement payable pursuant to this clause
(iii) if the numerator of such fraction is equal to zero; (iv) Continental will
be responsible for costs, and shall be entitled to any savings, arising under
the Flight Hour Agreement related to Uncovered Aircraft operated by third-party
operators; and (v) for each such withdrawn aircraft being retained by
Contractor, if Continental shall have previously reimbursed Contractor for the
cost of any engine life-limited component pursuant to Paragraph B(3) of Schedule
3 which component is installed in such aircraft, then Contractor shall pay to
Continental an amount equal to the cost of such life-limited component
multiplied by a fraction, the numerator of which is the number of hours
remaining in the life of such life-limited part, and the denominator of which is
the total number of hours in the life of such life-limited part.  Contractor may
elect, in lieu of making the payment contemplated by clause (v) above, to pay
such amount plus accrued interest, which interest shall accrue monthly at the
interest rate used in the Uncovered Aircraft Sublease for such aircraft to
determine the lease payments thereunder, in equal monthly installments over the
remaining term of the Uncovered Aircraft Sublease with respect to such
aircraft.”



3.         Continental and Contractor agree that the rates set forth on Appendix
22D will be inclusive of all costs associated with the Flight Hour Agreement.



Capitalized terms not defined herein shall be defined as provided in the CPA. 
Except as specifically amended or modified hereby, the CPA shall remain in
effect as written.  This Amendment may be signed in counterparts.



If Contractor is in agreement with the above, please indicate its agreement by
having an authorized representative sign below in the space provided and return
a signed copy of this Amendment to the undersigned at the address above.

--------------------------------------------------------------------------------







                                                                        Very
truly yours,
 



                                                                       
Continental Airlines, Inc.

 



                                                                        Mark
Erwin
                                                                        Senior
Vice President
  



            Agreed:          EXRESSJET HOLDINGS, Inc.
                                    XJT HOLDINGS, Inc.
                                    EXRESSJET AIRLINES, Inc.
  



                                    By:       Fred Cromer
                                                Vice President and
                                                Chief Financial Oficer


--------------------------------------------------------------------------------